      Case 1:19-cr-00025-GJQ ECF No. 90 filed 12/11/19 PageID.625 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                               Case No. 1:19-CR-25
 v.
                                                               HON. GORDON J. QUIST
 MUSE A. MUSE, MOHAMED S. HAJI
 and MOHAMUD A. MUSE,

       Defendants.
 _____________________/

                ORDER DENYING MOTION TO UNREDACT DISCOVERY

        Defendants Mohamed Haji and Mohamud Muse move the Court to order the government

to provide unredacted discovery. (ECF No. 73.) For the reasons that follow, the Court will deny

Defendants’ motion.

        Defendants Haji and Mohamud Muse object to the fact that the “government has provided

a number of reports with significant redactions.” (Id. at PageID.457-58.) To illustrate their point,

Defendants reference one FBI report that:

        redacts the name of the person who prepared the report, the person who approved
        the report, and other information including content in both the Synopsis and Details
        sections. There are also redactions in the apparent timeline of events. Notably, the
        redactions in this report and others do not allow counsel to see the name of the
        government employees who repeatedly communicated with Mr. Haji and Mr. Muse
        and other information related to the investigation and communications.

(Id. at PageID.458.) Defendants state that the conduct of government agents and employees will

be at issue if they pursue an entrapment defense, or otherwise challenge the conduct of the

government’s actions during the investigation as a due process violation, and argue that the

redacted information is necessary for their defense. (Id. at PageID.459.)
    Case 1:19-cr-00025-GJQ ECF No. 90 filed 12/11/19 PageID.626 Page 2 of 3



       The Court agrees that the conduct of the government agents and employees will be at issue

in this matter, but it does not follow that the identity of the government agents will be at issue.

From what the Court can glean from Defendants’ motion, Defendants Haji and Mohamud Muse

are primarily seeking the names of the federal law enforcement agents who repeatedly

communicated with the Defendants. The Court will not order that information redacted. Federal

agencies are entitled to redact:

       records or information compiled for law enforcement purposes, but only to the
       extent that the production of such law enforcement records or information (A) could
       reasonably be expected to interfere with enforcement proceedings, (B) would
       deprive a person of a right to a fair trial or an impartial adjudication, (C) could
       reasonably be expected to constitute an unwarranted invasion of personal privacy,
       (D) could reasonably be expected to disclose the identity of a confidential source,
       including a State, local, or foreign agency or authority or any private institution
       which furnished information on a confidential basis, and, in the case of a record or
       information compiled by criminal law enforcement authority in the course of a
       criminal investigation or by an agency conducting a lawful national security
       intelligence investigation, information furnished by a confidential source, (E)
       would disclose techniques and procedures for law enforcement investigations or
       prosecutions, or would disclose guidelines for law enforcement investigations or
       prosecutions if such disclosure could reasonably be expected to risk circumvention
       of the law, or (F) could reasonably be expected to endanger the life or physical
       safety of any individual

5 U.S.C. § 552(b)(7); see also Wolfel v. United States, 711 F.2d 66, 66–67 (6th Cir. 1983) (find

that the § 552(b)(7) privilege applied to prevent disclosure of information identifying FBI agents

and other law enforcement officers).

       “Without a showing of substantial public interest for disclosure, the exemption is proper.”

Matter of Wade, 969 F.2d 241, 246 (7th Cir. 1992). Defendants have offered no substantial public

interest in the identity of the agents to outweigh the privacy concerns. To assert a defense of

entrapment or challenge the government’s actions as a due process violation, Defendants need to

understand only the actions that the government agents took. None of the redactions that

Defendants identified in the one illustrative FBI report affect the understanding of the

                                                2
    Case 1:19-cr-00025-GJQ ECF No. 90 filed 12/11/19 PageID.627 Page 3 of 3



government’s actions. “Hence, unless the redactions hamper unnecessarily the understanding of

the document, which they do not, the exemption will be upheld.” Id.

       THEREFORE,

       IT IS HEREBY ORDERED that Defendants Haji and Mohamud Muse’s Motion to

Unredact Discovery (ECF No. 73) is denied.




Dated: December 11, 2019                                  /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE




                                              3
